DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 11, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10312299 and 10930714. Please see the chart below for claim correspondence.






17/156427
USPN 10930714
USPN 10312299


1
2
1


2
2
6


3
2
 


4
2
 


5
2
 


6
 
 


7
 
 


8
2
 


9
 
 


10
 
 


11
4
6


12
4
6


13
 
 


14
6
6


15
2
1


16
2
 


17
4
6







Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  An example of the claim language correspondence is shown in the chart below.





17/156427
USPN 10930714


1. A display device comprising: 
1. A display device comprising: a display panel comprising 


a base layer; 
a base layer, 


a circuit layer on the base layer; 
a circuit layer on the base layer,


a light emitting layer on the circuit layer; 
a light emitting layer on the circuit layer, 


a thin film sealing layer covering the light emitting layer and comprising a first thin film sealing area and a second thin film sealing area adjacent to the first thin film sealing area;
and a thin film sealing layer on the light emitting layer; 



    2. The display device of claim 1, wherein the thin film sealing layer further comprises a first thin film sealing area overlapping with the first upper surface and a second thin film sealing area overlapping with the second upper surface. 


and touch electrodes on the first thin film sealing area and the second thin film sealing area, 
and a sensor comprising sensing electrodes directly on the thin film sealing layer, wherein the thin film sealing layer comprises a first inorganic layer, an organic layer disposed on the first inorganic layer, and a second inorganic layer disposed on the organic layer, wherein an upper surface of the thin film sealing layer comprises a first upper surface, and a second upper surface adjacent to the first upper surface, wherein the sensing electrodes are on the first upper surface and the second upper surface, 


wherein some of the touch electrodes from among the touch electrodes overlapping the second thin film sealing area when viewed in a thickness direction of the base layer are bent in accordance with a shape of an upper surface of the thin film sealing layer.
wherein a sensing electrode on the second upper surface among the sensing electrodes is curved with respect to a thickness direction of the display panel along with a shape of the second upper surface, wherein a distance between the first upper surface and the base layer is a first distance, wherein a second distance between a first portion of the second upper surface and the base layer is greater than the first distance, wherein a third distance between a second portion of the second upper surface and the base layer is less than the first distance, and wherein the second portion of the second upper surface is spaced apart from the first upper surface with the first portion of the second upper surface therebetween. 






The remaining claims correspond in a similar manner as shown above.

Allowable Subject Matter
Claims 6, 7, 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/Primary Examiner, Art Unit 2694